Name: Commission Regulation (EEC) No 1473/85 of 3 June 1985 amending Regulation (EEC) No 701/85 increasing to 400 000 tonnes the quantity of common wheat held by the German intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 6. 85 Official Journal of the European Communities No L 145/9 COMMISSION REGULATION (EEC) No 1473/85 of 3 June 1985 amending Regulation (EEC) No 701/85 increasing to 400 000 tonnes the quantity of common wheat held by the German intervention agency for which a standing invitation to tender for export has been opened THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), and in particular Article 7 (5) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the intervention agencies (3), Whereas Commission Regulation (EEC) No 701 /85 (4), as last amended by Regulation (EEC) No 1350/85 (*), opened a standing invitation to tender for the export of 300 000 tonnes of common wheat held by the German intervention agency ; whereas, in a communi ­ cation of 23 May 1985, Germany informed the Commission of the intention of its intervention agency to increase by 100 000 tonnes the quantity for which a standing invitation to tender for export has been opened ; whereas the total quantity of common wheat held by the German intervention agency for which a -standing invitation to tender for export has been opened should be increased to 400 000 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quantities in store ; whereas Annex I to Regulation (EEC) No 701 /85 must therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committe for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 701 /85 is replaced by the following : 'Article 2 1 . The invitation to tender shall relate to a maximum quantity of 400 000 tonnes of common wheat to be exported to all third countries. 2 . The regions in which the 400 000 tonnes of common wheat are stored are listed in Annex I.' Article 2 Annex I to Regulation (EEC) No 701 /85 is replaced by the Annex hereto . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 June 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 107, 19 . 4. 1984, p. 1 . (3) OJ No L 202, 9 . 7. 1982, p. 23 . O OJ No L 76, 19 . 3 . 1985, p. 9 . 0 OJ No L 135, 24 . 5. 1985, p. 16 . No L 145/10 Official Journal of the European Communities 4. 6. 85 ANNEX ANNEX I (tonnes) Place of storage Quantity Schleswig-Holstein / Hamburg 103 503 Niedersachsen / Bremen 90 707 Nordrhein-Westfalen 62 262 Hessen 24 793 Rheinland-Pfalz 22 099 Baden-WÃ ¼rttemberg 28 516 Saarland 7 595 Bayern 63 998'